Case: 16-11426      Document: 00514077521         Page: 1    Date Filed: 07/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11426                                   FILED
                                  Summary Calendar                             July 18, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CAROLL ANDREW YOUNG,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:07-CR-63-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Caroll Andrew Young appeals from the sentence of 18 months of
imprisonment and 18 months of supervised release imposed by the district
court following its revocation of his term of supervised release. On appeal,
Young challenges the sentence as (1) procedurally unreasonable because the
district court failed to give adequate reasons for imposing a sentence that
exceeded the range recommended by the United States Sentencing Guidelines


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11426      Document: 00514077521     Page: 2   Date Filed: 07/18/2017


                                   No. 16-11426

policy statements, and (2) substantively unreasonable because it was based on
an erroneous finding that he violated his supervised release by failing to follow
the probation officer’s instructions regarding alcohol abuse treatment.
      Because Young’s general objection to the procedural and substantive
reasonableness of the sentence was insufficient to preserve the specific
procedural challenge he raises on appeal, we review his procedural challenge
only for plain error. United States v. Kippers, 685 F.3d 491, 497 (5th Cir. 2012).
To prevail on plain-error review, a defendant must show that an error occurred,
that the error was clear or obvious, and that the error affected his substantial
rights. Puckett v. United States, 556 U.S. 129, 135-36 (2009). If the defendant
makes that showing, we have the discretion to correct the error, but only if it
“seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted).
      When a district court imposes a revocation sentence that falls outside of
the range recommended by the Guidelines’ policy statements, it must provide
“some explanation” for its decision. United States v. Whitelaw, 580 F.3d 256,
261-62 (5th Cir. 2009). Even if the district court committed a clear or obvious
error in this regard, Young has not shown that the error affected his
substantial rights or the fairness, integrity, or public reputation of judicial
proceedings. See United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002)
(holding that it is the defendant’s burden to establish each of the prongs of the
plain-error test).
      Because        Young   preserved   his   challenge    to   the   substantive
reasonableness of his sentence, we review the substantive reasonableness of
the sentence for an abuse of discretion, examining the totality of the
circumstances. United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
“[A] sentencing error occurs when an impermissible consideration is a



                                         2
    Case: 16-11426    Document: 00514077521     Page: 3   Date Filed: 07/18/2017


                                 No. 16-11426

dominant factor in the court’s revocation sentence, but not when it is merely a
secondary concern or an additional justification for the sentence.” United
States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015).
      Even if it was error for the district court to find that Young violated the
conditions of his release when he failed to find an Alcoholics Anonymous (AA)
sponsor and attend two AA meetings per week, see 18 U.S.C. § 3601; United
States v. Franklin, 838 F.3d 564, 567-68 (5th Cir. 2016), the record does not
show that this particular violation was a dominant factor in the revocation
sentence, see Rivera, 784 F.3d at 1017.
      Accordingly, the district court’s judgment is AFFIRMED.




                                       3